United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-2376
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Matthew Raymond Olsson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                           Submitted: December 11, 2013
                             Filed: February 12, 2014
                                  ____________

Before RILEY, Chief Judge, LOKEN and SHEPHERD, Circuit Judges.
                              ____________

SHEPHERD, Circuit Judge.

       This case is before us on remand from the Supreme Court of the United States.
See Olsson v. United States, 134 S. Ct. 530 (2013). The Supreme Court granted
certiorari, vacated this court’s judgment in United States v. Olsson, 713 F.3d 441 (8th
Cir. 2013), and remanded the case for further consideration in light of Descamps v.
United States, 133 S. Ct 2276 (2013). Descamps held a sentencing court must apply
the categorical approach to sentencing when the crime serving as the basis for an
enhancement has a single, indivisible set of elements.1 133 S. Ct at 2285. The
categorical approach “focus[es] on the elements, rather than the facts, of a crime,” and
it compares those elements with the elements of the generic offense. Id.

       Matthew Raymond Olsson was convicted under the Missouri second-degree
burglary statute, which served as a basis for his sentencing enhancement: “A person
commits the crime of burglary in the second degree when he knowingly enters
unlawfully or knowingly remains unlawfully in a building or inhabitable structure for
the purpose of committing a crime therein.” Mo. Rev. Stat. § 569.170. The basic
elements of the generic burglary offense are “unlawful or unprivileged entry into, or
remaining in, a building or structure, with intent to commit a crime.” Taylor v. United
States, 495 U.S. 575, 599 (1990). Because the basic elements of the Missouri second-
degree burglary statute are the same as those of the generic burglary offense, Olsson’s
prior conviction qualifies as a “crime of violence” under the categorical approach.
See Descamps, 133 S. Ct. at 2283.2

      The Supreme Court’s remand based on Descamps did not disturb the remaining
portions of the panel opinion. Therefore, we reinstate those portions of our vacated




      1
       Descamps interpreted “violent felony” under the ACCA. Descamps, 133 S. Ct.
at 2282. Olsson’s sentencing enhancement was based on his conviction qualifying as
a “crime of violence” under the Sentencing Guidelines. We treat authority
interpreting the term “violent felony” from the ACCA as applicable in interpreting the
similarly defined term “crime of violence” from U.S.S.G. §4B1.2(a). See United
States v. Vinton, 631 F.3d 476, 484 (8th Cir. 2011).
      2
       Olsson conceded that he has a prior conviction for a controlled substance
offense. Thus, he has at least two prior convictions which qualify him for an
enhancement. See United States Sentencing Commission, Guidelines Manual,
§4B1.1(a) (Nov. 2012).

                                          -2-
opinion holding that the district court3 did not abuse its discretion in limiting Olsson’s
ability to cross examine government witnesses. Olsson, 713 F.3d 441.

     Accordingly, we again affirm Olsson’s conviction and sentence and deny his
motion for supplemental briefing.

                        ______________________________




      3
      The Honorable Fernando J. Gaitan, United States District Judge for the
Western District of Missouri.

                                           -3-